Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 12, and 20 are amended.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-11 and 20 are directed toward a method (i.e. a process), and claims 12-19 are directed toward a computer-readable storage media (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 12, and 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components.
Claim 1 recites: “One or more tangible computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process for providing right-sized acute care services to a patient, the computer process comprising: collecting data from the patient, the data including identifying information and acute symptom information; retrieving prior health care data regarding the patient from a health information exchange using the identifying information; applying predictive analytics to assign a composite risk score to the patient based on each of the identifying information, the acute symptom information, and the prior health care data; applying a time filter to the composite risk score; correlating the time-filtered composite risk score with a predetermined score range associated with a recommended one of several acute care service options, the recommended acute care service option representing an acute care service option that is predicted, based on the time-filtered composite risk score, to be sufficient to treat the patient; and displaying the recommended acute care service option on a display screen”.
The limitations of collecting data from the patient, the data including identifying information and acute symptom information; retrieving prior health care data regarding the patient from a health information exchange using the identifying information; applying predictive analytics to assign a composite risk score to the patient based on each of the identifying information, the acute symptom information, and the prior health care data; applying a time filter to the composite risk score; correlating the time-filtered composite risk score with a predetermined score range associated with a recommended one of several acute care service options, the recommended acute care service option representing an acute care service option that is predicted, based on the time-filtered composite risk score, to be sufficient to treat the patient; and displaying the recommended acute care service option on a display screen, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of collecting, retrieving, assigning, applying, recommending, sending, and performing, which is properly interpreted as a “personal behavior’), e.g. see MPEP 2106.04(4)(2). Any combinations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Further, the abstract idea of claims 12 and 20 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people.
Dependent claims 2-11 and 13-19 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 12, and 20. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea. 
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “health information exchange”, “time filter”, “computer-readable storage media”, “computer system”, and “computer process”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0105]-[0107], of the present specification, and see further MPEP 2106.05(f);
Generally linking the abstract idea to a particular technological environment or field of use, for example, “from a health information exchange” and “applying a time filter”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “collecting data from the patient, the data including identifying information and acute symptom information” and “retrieving prior health care data regarding the patient from a health information exchange using identifying information”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-11 and 13-19 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 12, and 20, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea}, as stated above, are directed towards no more than limitations that amount to mere instruction to apply the exception, and/or generally Link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-11 and 13-19 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited m independent claims 1, 12, and 20, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C, 101 as being directed to non-statutory subject matter,
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims are not directed to a judicial exception and even if the Office believes the claims are directed to a judicial exception the claims recite a practical application. Further Applicant argues the claims recite additional elements that amount to significantly more than the judicial exception. Examiner respectfully disagrees. The claims, as a whole, are directed to providing care services to a patient including human interactions and thus, certain methods of organizing human activity. Furthermore, the steps of collecting, retrieving, assigning, applying, recommending, sending, and perform are all actions that a person is capable of performing. Therefore, the claims recited an abstract idea. Second, the abstract idea is not integrated into a practical application because the steps of recommending an acute care service and displaying a recommended acute care service option are part of the abstract idea. The abstract idea cannot integrate itself into a practical application. The additional elements that are recited in the claims does not integrate the abstract idea into a practical application because merely applying/linking the abstract idea to a technological environment is not shown as an improvement to the technological field/environment. Also, the steps of applying the predictive analytics and customize the acute care treatment is still apart of the abstract idea. Furthermore, performing a treatment is well-understood and routine in medical treatment and is not shown to be significantly more than the judicial exception. Therefore, the 35 U.S.C. 101 Rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686     

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686